Memorandum. In this case it is contended that subdivision 14 of section 371 of the Social Services Law, which operated to exclude grandparents from eligibility for participation in our State’s ADC-Foster Care Program, was both unconstitutional under the equal protection clauses of our State and Federal Constitutions and violative of the Social Security Act and implementing regulations.
Subdivision 14 of section 371 has been amended by chapter 281 of the Laws of 1975, effective June 24, 1975, explicitly to delete the challenged exclusion of grandparents. In this circumstance, and in view of the fact that respondents seek declaratory and prospective relief only, we conclude that the issues in this case are now moot and that no useful purpose would be served in continuing to entertain the appeal.
Accordingly the judgment of Supreme Court should be reversed and the matter remitted to that court with directions to dismiss the action on the ground that the issues presented are moot.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Judgment reversed, without costs, and case remitted to Supreme Court, Queens County, for further proceedings in accordance with the memorandum herein.